t c memo united_states tax_court isidro garza jr and martha c garza petitioners v commissioner of internal revenue respondent docket nos filed date walter a boyd iii for petitioners mark alexander ericson for respondent memorandum findings_of_fact and opinion kerrigan judge in these consolidated cases respondent determined the following deficiencies penalties and additions to tax isidro garza jr additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure martha c garza additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure isidro garza jr and martha c garza year deficiency dollar_figure dollar_figure penalties sec_6663 dollar_figure dollar_figure respondent issued separate notices of deficiency to petitioner husband and petitioner wife for tax years and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioners conceded in full the deficiencies respondent determined for tax years and petitioners conceded in full the additions to tax pursuant to sec_6651 and and sec_6654 for tax years and the only issue for consideration is whether petitioners are liable for fraud penalties pursuant to sec_6663 for tax years and findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in texas when the petitions in these consolidated cases were timely filed petitioners were married at the time the petitions were filed and remain married general background petitioner husband graduated from texas a m university with a degree in mechanical engineering in in or about he worked as the city manager for eagle pass texas in or about petitioner husband organized bay area consultants inc bac an engineering firm that operated out of league city texas bac elected to be treated as a subchapter_s_corporation during the years at issue bac’s shares were owned by petitioners’ two sons but petitioner husband controlled bac and its activities petitioner wife worked as bac’s office manager and bookkeeper petitioner wife has never had any formal or informal training in keeping books_or_records petitioner wife hired certified public accountants c p a s to prepare bac’s corporation income_tax return which was filed on or about date bac did not file a federal_income_tax return for any year after petitioners’ business activities during the years at issue petitioner husband was the tribal representative of the kickapoo traditional tribe of texas tribe an indian_tribe recognized by the u s government as tribal representative petitioner husband managed the tribe’s kickapoo lucky eagle casino casino the parties stipulated that petitioner wife acted as petitioner husband’s bookkeeper and administrative assistant at the casino at trial petitioner wife disavowed her stipulated roles testifying that she performed only secretarial tasks at the casino petitioner husband provided engineering services to the tribe bac billed the tribe for petitioner husband’s engineering projects neither petitioner husband nor petitioner wife is a member of the tribe petitioner husband’s management fees as the casino’s manager petitioner husband was entitled to receive of the casino’s net monthly income as a management fee petitioner husband instructed the tribe and the casino to pay his management fees to bac bac billed the tribe for petitioner husband’s services as casino manager during the tribe authorized six wire transfers totaling dollar_figure from the tribe’s casino revenue account to bac and issued several checks totaling dollar_figure made payable to bac for petitioner husband’s management fees petitioner wife was aware of the management fees paid to petitioner husband and deposited into bac’s bank account petitioner husband or bac also withdrew dollar_figure in cash from the casino’s vault during none of the cash withdrawals from the casino’s vault equaled or exceeded dollar_figure 1during the first three months of petitioner husband was entitled to receive dollar_figure a month as his management fee on date the tribe’s council increased petitioner husband’s management fee retroactive to date to of the casino’s net monthly income after bac did not exist as a legal corporate entity but continued to maintain a bank account which received petitioner husband’s management fees from the tribe and the casino during the casino issued several checks made payable to petitioner husband or bac totaling dollar_figure for petitioner husband’s management fees petitioner husband was aware that some of the checks were issued to bac because he cosigned and cashed several of the checks from the casino petitioner husband or bac received dollar_figure of cash distributions from the casino’s vault during only one of the cash distributions equaled or exceeded dollar_figure during the casino issued checks made payable to petitioner husband or bac totaling over dollar_figure as partial payment for his management fees petitioner husband withdrew dollar_figure in cash from the casino’s vault during the casino issued several checks payable to petitioner husband totaling over dollar_figure for his management fees the casino also disbursed dollar_figure in cash from its vault to petitioner husband for his management fees none of the cash withdrawals made by petitioner husband or bac from the casino’s vault during or equaled or exceeded dollar_figure during the years at issue petitioners had access to the management fees deposited into bac’s bank account and used those fees to pay personal expenses petitioners conceded that the wire transfers checks and cash disbursements issued to bac were petitioner husband’s management fees the parties stipulated that petitioner husband was aware of the internal revenue laws requiring that cash receipts over dollar_figure be reported to the internal_revenue_service irs petitioner husband admitted that he had received at least dollar_figure of income from the tribe and or casino during in date the tribe’s new government fired petitioner husband from his position as tribal representative the tribe’s new government seized petitioners’ financial records on date petitioners’ tax reporting petitioners filed a federal joint income_tax return for reporting less than dollar_figure of gross_income petitioners conceded that they omitted dollar_figure of income for when petitioners filed their joint tax_return none of their personal business records had been seized by the tribe or the u s government when petitioner wife prepared and signed petitioners’ form 1040a u s individual_income_tax_return she was aware of the management fees paid to petitioner husband and deposited into bac’s bank account she testified that the income reported on their tax_return came from checks petitioners drew on bac’s bank account to pay personal expenses she was aware that bac had not reported any of the management fees on a federal_income_tax return in petitioners hired an accountant to prepare a form 1040x amended u s individual_income_tax_return for on the form 1040x petitioners reported on schedule c profit or loss from business gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure and schedule c expenses of dollar_figure petitioner husband testified that the gross_receipts reported on the form 1040x were earned by bac the form 1040x however was not bac’s federal_income_tax return the form 1040x represented petitioners’ joint amended federal_income_tax return petitioners’ form 1040x was prepared in as part of petitioner husband’s preparation for his criminal trial there is no evidence that this return was filed and although petitioners hired the accounting firm leal carter p c to prepare a joint tax_return for they failed to file a federal_income_tax return for petitioners also failed to file a federal_income_tax return for petitioners conceded that they received dollar_figure and dollar_figure of income for and respectively petitioners filed a federal joint income_tax return for reporting dollar_figure of gross_income petitioners conceded that they omitted dollar_figure of income for when petitioners filed their joint federal_income_tax return they were aware that bac had never reported on a federal_income_tax return any of petitioner husband’s management fees deposited into bac’s bank account petitioners’ illegal activities and guilty pleas on date petitioners were indicted by a federal grand jury on several counts relating to tax_evasion in violation of sec_7201 and u s c sec_371 and misappropriation of indian tribal funds in violation of u s c secs and on date petitioners pleaded guilty to the charges but withdrew their pleas on the day of sentencing in date after a criminal trial in the u s district_court for the western district of texas waco division the jury found petitioner husband guilty of multiple counts of conspiracy to commit theft from an indian tribal_organization in violation of u s c sec and theft by officers or employees of gaming establishments on indian lands in violation of u s c sec the jury also found both petitioners guilty of tax_evasion in violation of sec_7201 for tax years through and conspiracy to evade payment of tax in violation of u s c sec_371 for through petitioners appealed the verdicts and on date the court_of_appeals for the fifth circuit vacated their convictions and remanded petitioners’ cases for a new trial petitioners subsequently entered new guilty pleas petitioner husband’s guilty plea on date in the u s district_court for the western district of texas del rio division petitioner husband pleaded guilty to two counts of conspiracy in violation of u s c sec_371 petitioner husband admitted beginning in or about date and continuing to on or about date in the western district of texas and elsewhere petitioner husband and others known and unknown did combine conspire confederate and agree together and with each other to commit offenses against the united_states to wit commit theft by officers and employees from gaming establishments on indian lands in violation of u s c sec and beginning in or about date and continuing to on or about date in the western district of texas petitioner husband did unlawfully willingly and knowingly combine conspire confederate and agree with other individuals both known and unknown to defraud the united_states for the purpose of impeding impairing obstructing and defeating the lawful government functions of the irs of the treasury_department in the ascertainment computation assessment and collection of the revenue to wit income taxes to effect the purpose and objects of this conspiracy petitioner husband committed various of the overt acts including but not limited to the following on or about date petitioner husband and petitioner wife filed a false u s joint income_tax return for the year petitioner wife’s guilty plea on date petitioner wife pleaded guilty to one count of tax_evasion in violation of sec_7201 in the u s district_court for the western district of texas del rio division petitioner wife admitted on or about date in the western district of texas petitioner wife willfully attempted to evade or defeat a substantial portion of the f ederal income_tax then due and owing by herself and her husband by filing a false u s joint income_tax return for the calendar_year the return was false in that it stated that their joint taxable_income for the calendar_year was the sum of dollar_figure and that the amount of tax due and owing thereon was the sum of dollar_figure whereas as she then and there well knew and believed their joint taxable_income for the said calendar_year was substantially in excess of the amounts stated and that there was a substantial additional tax that was due and owing to the united_states of america the examination an irs revenue_agent initially contacted petitioners regarding the examination for the years at issue when petitioners were incarcerated petitioner wife responded that she did not have access to her records petitioner husband was uncooperative telling the revenue_agent that the irs could have cents out of hi sec_30 cents that he made an hour for the deficiency the revenue_agent attempted to contact petitioners a second time but did not receive any response petitioner husband subsequently sent the irs a letter dated date explaining that he did not owe any money because a u s district_court judge had denied the government’s claim for restitution in his criminal proceeding i statutory framework opinion fraud is an intentional wrongdoing on the part of a taxpayer with the specific purpose to evade a tax believed to be owed 113_tc_99 the sec_6663 fraud_penalty is a civil sanction provided primarily as a safeguard for protection of revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 sadler v commissioner t c pincite the commissioner has the burden of proving by clear_and_convincing evidence an underpayment exists for each year at issue and the underpayment is due to fraud sec_7454 rule b the commissioner must show that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes 90_tc_1130 if the commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud and subject_to a penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud sec_6663 and b in the case of a joint federal_income_tax return the sec_6663 penalty shall not apply with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse sec_6663 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 fraud may be proved by circumstantial evidence and inferences drawn from the facts because direct proof of a taxpayer’s intent is rarely available 99_tc_202 fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including but not limited to the consistent understatement of income filing false documents including false income_tax returns engaging in illegal activities concealing assets engaging in extensive dealings in cash implausible or inconsistent explanations of behavior inadequate records and failure to cooperate with tax authorities 796_f2d_303 9th cir aff’g tcmemo_1984_601 743_f2d_309 5th cir aff’g tcmemo_1984_ 94_tc_654 the existence of any one factor is not dispositive but the existence of several factors is persuasive circumstantial evidence of fraud see niedringhaus v commissioner t c pincite 92_tc_661 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 96_tc_858 aff’d 959_f2d_16 2d cir 56_tc_213 ii collateral_estoppel we first must address whether petitioner wife is collaterally estopped from asserting a defense to a civil_fraud penalty for tax_year respondent contends that petitioner wife is collaterally estopped because on date she pleaded guilty to tax_evasion for tax_year in violation of sec_7201 collateral_estoppel is established where the party to be estopped was a party to or assumed control of the prior litigation the issues presented are in substance the same as those resolved in the earlier litigation the controlling facts or legal principles have not changed significantly since the earlier litigation and other special circumstances warrant an exception to the normal rules of preclusion 880_f2d_260 10th cir citing 440_us_147 aff’g tcmemo_1984_392 petitioner wife concedes that her plea agreement meets the first three elements of collateral_estoppel petitioner wife argues that her guilty plea should not preclude her from contesting the sec_6663 fraud_penalty for tax_year because other special circumstances warrant an exception to the normal rules of preclusion id petitioner wife argues her guilty plea agreement is binding only between the u s attorney’s office and her and cannot be relied upon by respondent her motivation for entering the guilty plea was that she had already served nearly three years before her initial conviction was reversed and the plea agreement would be enforced only were the u s district_court to sentence her to time served and her admission of the factual basis for the plea agreement was limited to what the government’s evidence at trial might be not the totality of the evidence we have held repeatedly that a taxpayer is collaterally estopped from denying civil tax_fraud under sec_6663 when convicted for criminal_tax_evasion under sec_7201 for the same taxable_year dileo v commissioner t c pincite a guilty plea is equivalent to a conviction after trial for the purpose of collateral_estoppel see 43_tc_68 petitioner wife’s guilty plea conclusively establishes the elements necessary for finding fraud under sec_6663 because the elements of criminal_tax_evasion and civil tax_fraud are identical 82_tc_413 aff’d without published opinion 772_f2d_910 9th cir 43_tc_50 aff’d 360_f2d_358 4th cir the fact that petitioner wife’s plea agreement does not mention the commissioner is irrelevant because the commissioner is in privity with the united_states the plaintiff in petitioner wife’s criminal proceedings see 62_tc_607 62_tc_359 the factual basis in petitioner wife’s plea agreement is specific and convincing evidence of fraud she produced no evidence showing that the facts admitted are inaccurate her motivation for entering into the plea agreement is irrelevant and does not undermine the reliability of the admissions she made therein petitioner wife is collaterally estopped from denying the existence of fraud for tax_year therefore petitioner wife is liable for the sec_6663 penalty for tax_year iii underpayment_of_tax petitioners conceded that they understated their and federal_income_tax by dollar_figure and dollar_figure respectively accordingly respondent has proven by clear_and_convincing evidence that petitioners underpaid their federal_income_tax for the years at issue see dileo v commissioner t c pincite iv badges_of_fraud a understatement of income petitioners conceded that they understated their and gross_income by dollar_figure and dollar_figure respectively petitioners also conceded that they understated their income for and petitioners failed to file a federal_income_tax return for or failing to report income of dollar_figure and dollar_figure respectively consistently underreporting substantial amounts of income for several years standing alone is strong evidence of fraud 799_f2d_166 5th cir aff’g tcmemo_1985_148 petitioners contend that their understatements do not constitute evidence of fraudulent intent because petitioner wife lacked the expertise to calculate petitioners’ income properly and prepare their returns taxpayers cannot rely on their own accounting inexperience if the record shows that they had sufficient 2even though we have concluded that petitioner wife is liable for the sec_6663 penalty for tax_year we still need to consider whether petitioner husband is liable for the sec_6663 penalty for tax_year and whether petitioners are liable for the sec_6663 penalty for tax_year business experience and knew that the income was underreported see 394_f2d_366 5th cir aff’g tcmemo_1966_81 the record establishes that petitioners knew their income was substantially greater than that reported on their returns petitioner wife worked as bac’s bookkeeper and the parties stipulated that she also worked as the casino’s bookkeeper at the time petitioner wife prepared and signed petitioners’ and form sec_1040a she was aware that petitioner husband had received a management fee of of the casino’s net monthly profit which was deposited into bac’s bank account she was also aware that bac had not reported on an income_tax return any of the management fees that the tribe or the casino deposited into its bank account she had actual knowledge that their income was greater than what they reported on their returns petitioner wife hired a c p a to prepare bac’s tax_return for which was the only return bac ever filed petitioners also hired a c p a to prepare their joint tax_return for but failed to file the return and failed to report income of dollar_figure it was petitioners’ choices not their limited bookkeeping experience to prepare and file false tax returns for and petitioner husband graduated from texas a m university with an engineering degree was a city manager for eagle pass texas ran his own engineering consulting firm and managed the tribe’s casino given his education and work experience we expect that he understands that records should be kept see 781_f2d_1566 11th cir finding that although a taxpayer had limited formal training in accounting and finance he did have practical experience gained from operating his own business aff’g tcmemo_1985_63 petitioner husband cannot be excused from keeping accurate records and should have known that petitioners had underreported their income for and petitioners’ pattern of consistent understatement of substantial amounts of income is evidence of fraud b filing false documents fraudulent intent may be inferred when a taxpayer files a tax_return intending to conceal mislead or prevent the collection of tax see 317_us_492 petitioner wife petitioner wife prepared and signed petitioners’ form 1040a reporting less than dollar_figure of gross_income petitioners conceded however that they failed to report dollar_figure of income for when petitioner wife prepared and signed the form 1040a she was aware of the management fees paid to petitioner husband and deposited into bac’s bank account she testified that the income reported on the form 1040a came from checks petitioners drew on bac’s bank account to pay personal expenses she was further aware that bac had not reported any of the management fees on a federal_income_tax return when petitioner wife prepared petitioners’ form 1040a neither the tribe nor the u s government had seized their personal and business records the record establishes that petitioner wife intended to conceal mislead or prevent the collection of tax see id in petitioners hired a c p a to prepare an amended joint income_tax return reporting dollar_figure of gross_receipts a fraudulent original return however is not purged by the subsequent filing of a correct amended_return assuming arguendo that their form 1040x was correct and was in fact filed 464_us_386 the fraud is committed when the original return is prepared and filed id petitioner wife’s actions are evidence of fraudulent intent petitioner husband on date petitioner husband pleaded guilty to conspiracy to defraud the irs in violation of u s c sec_371 respondent argues that petitioner husband’s guilty plea is evidence of his fraudulent intent to file false tax returns for and in his plea agreement petitioner husband admitted that b eginning in or about date and continuing to on or about date he willingly and knowingly conspired to defraud the irs petitioner husband’s guilty plea is evidence of fraud for and see 61_tc_249 finding that we may infer fraudulent intent from evidence a taxpayer was attempting to defraud another aff’d 519_f2d_1121 5th cir see also mobley v commissioner tcmemo_1993_60 wl at finding that taxpayer’s conviction for conspiracy to defraud the government creates powerful inference of fraudulent intent aff’d without published opinion 33_f3d_1382 11th cir in his plea agreement petitioner husband also admitted that he filed a false u s joint income_tax return for by filing a false tax_return petitioner attempted to conceal the fact that his taxable_income for was substantially in excess of the amount reported on his tax_return petitioner husband’s filing of a false tax_return is further evidence of his fraudulent intent to evade the payment of tax for the years at issue see 289_f2d_96 8th cir c engaging in illegal activity a taxpayer’s conviction for crimes related to the understatement_of_tax for the years at issue is evidence of fraudulent intent see bradford v commissioner f 2d pincite petitioner husband engaged in criminal activity as shown by his pleading guilty to conspiring to commit theft by officers and employees from gaming establishments on indian lands in violation of u s c sec and conspiring to commit tax_evasion by defrauding the irs in violation of u s c sec_371 petitioner wife engaged in criminal activity as shown by her pleading guilty to committing tax_evasion in violation of sec_7201 petitioners’ illegal activity is evidence of fraud d concealing assets or income an intent to evade tax may be inferred by concealment of assets or covering up sources of income spies u s pincite a taxpayer’s use of a business to conceal the personal nature of expenses is also evidence of fraud evans v commissioner tcmemo_2010_199 aff’d 507_fedappx_645 9th cir petitioner husband instructed the tribe and the casino to pay his management fees to bac’s bank account petitioners had access to the management fees deposited into bac’s bank account and used those fees to pay personal expenses petitioner husband or bac withdrew cash from the casino’s vault petitioners failed to report as income petitioner husband’s management fees deposited into bac’s bank account for and petitioners knew that bac did not exist as a corporate entity after but petitioner husband still instructed the tribe and the casino to pay his management fees to bac at the time petitioner wife prepared and signed petitioners’ and form sec_1040a she knew that bac had never reported any of the management fees as income on a tax_return the evidence clearly establishes that petitioners used bac to conceal their income see 276_f2d_122 5th cir aff’g tcmemo_1958_37 e extensive dealings in cash fraudulent intent may be inferred when a taxpayer handles his affairs in a manner designed to avoid making the records usual in transactions of the kind spies u s pincite when a taxpayer’s dealings in cash are accompanied by attempts to conceal transactions or avoid cash transaction reporting requirements that course of conduct is probative evidence of fraud see valbrun v commissioner tcmemo_2004_242 from through petitioner husband or bac withdrew dollar_figure from the casino’s vault as partial payment for petitioner husband’s management fees all withdrawals but one were in amounts less than dollar_figure petitioner husband was aware of the internal revenue laws requiring that cash receipts over dollar_figure be reported to the irs petitioner husband’s extensive dealings in cash accompanied by his pattern of withdrawing cash amounts just below the dollar_figure bank reporting threshold is emblematic of his intent to conceal income see mcclellan v commissioner tcmemo_2013_251 at petitioner husband’s course of conduct is evidence of fraud f implausible or inconsistent explanations implausible or inconsistent explanations for a taxpayer’s actions may constitute circumstantial evidence of fraudulent intent toussaint v commissioner f 2d pincite petitioners gave inconsistent and implausible explanations for their conduct throughout trial and on brief petitioner wife stipulated that she worked as the bookkeeper for the casino but later disavowed the stipulation which was signed by her attorney on her behalf testifying that she performed only secretarial tasks a stipulation that only one of the parties challenges is generally treated as a conclusive admission to the extent of its terms and the party is not allowed to qualify change or contradict any or all parts of a stipulation unless justice requires rule e 140_tc_294 we are not persuaded that petitioner wife’s equivocal testimony supports a conclusion that justice requires us to disregard the parties’ stipulation regarding her roles at the casino petitioner wife was aware of petitioner husband’s management fees deposited into bac’s bank account and that bac had never reported the fees as income on a tax_return she claimed however that the fees were not petitioners’ income inconsistently with her previous assertions she later testified that the tribe and the casino paid the management fees to bac because petitioner husband and bac were one in the same i would think petitioner husband admitted that the wire transfers checks and cash disbursements issued to bac were income to him yet later testified that the income was attributable to bac for building a highway between league city and kemah petitioners further testified that the tribe’s government seized their records making it impossible for them to report income properly on their joint federal tax returns for and the tribe however did not seize their records until date petitioners’ testimony was not credible and we find that petitioners’ true intentions were to conceal their income from the irs g other badges_of_fraud other badges_of_fraud include petitioners’ failure to keep adequate_records and cooperate with respondent’s revenue_agent the fact that the tribe seized petitioners’ books_and_records on date does not excuse petitioners’ failure to report accurately their income for or petitioner wife testified that the income reported on petitioners’ form 1040a came from checks petitioners drew on bac’s bank account for personal expenses her testimony evidences an absence of adequate books_and_records for petitioner husband further testified that the amounts on petitioners’ form 1040x came from reconstructed bank records but did not offer into evidence any documents petitioners did not introduce any evidence of adequate books_and_records for or years for which they failed to file tax returns and omitted dollar_figure and dollar_figure of income respectively nor is there any evidence that petitioners started to maintain books_and_records for the record is devoid of any evidence showing that petitioners ever maintained books_and_records for any of the years at issue petitioner husband failed to cooperate with respondent’s revenue_agent when initially contacted by respondent’s revenue_agent regarding the examination for the taxable years at issue petitioner husband responded that the irs could have cents out of hi sec_30 cents that he made an hour for the deficiency the revenue_agent attempted to contact petitioners a second time but to no avail the irs subsequently received a letter from petitioner husband indicating that petitioners did not owe money to the irs because a u s district_court judge had denied the government’s claim for restitution petitioner husband’s lack of cooperation is further evidence of fraud v conclusion respondent has shown by clear_and_convincing evidence that petitioners underpaid their tax for and and that some part of petitioners’ underpayment for each year was due to fraud petitioners have not introduced any credible_evidence to prove that any specific_portion of either underpayment was not attributable to fraud petitioners are liable for the sec_6663 civil_fraud penalties for tax years and any contention we have not addressed is irrelevant moot or meritless to reflect the foregoing decisions will be entered for respondent
